Citation Nr: 0628818	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  93-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an extra-schedular evaluation for 
residuals of a low back injury for the period prior to 
October 18, 1994.

2.  Entitlement to an extra-schedular evaluation for 
residuals of a low back injury for the period after 
October 18, 1994.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983 and from October 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1990 and October 1996 decisions of the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appeal was last before the Board 
in April 2002.  The procedural history of this appeal may be 
found in that Decision and Remand as well as the earlier 
United States Court of Appeals for Veterans Claims (Court) 
Order and Board Remand.

For the reason indicated below, this matter is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the period prior to October 18, 1994, the evidence of 
record does not present such an exceptional or unusual 
disability picture, due solely to the service-connected 
residuals of a low back injury, as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

For the period prior to October 18, 1994, the criteria for an 
extraschedular rating for connected residuals of a low back 
injury have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & West 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2000, August 
2000, May 2005, and March 2006, collectively, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
type of evidence necessary to establish an effective date for 
the claim on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the February 
1990 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA has obtained and associated with the 
claims files the veteran's vocational rehabilitation file, 
the records the claimant identified were on file with the Las 
Vegas and Allen Park VA Medical Centers, and the veteran has 
been afforded several VA examinations.  The record also shows 
that the veteran and/or VA obtained and associated with the 
claims files the claimant's records and/or letters from Roman 
Schwartsman, M.D., Dennis P. Gordon, M.D., University Medical 
Center, Ascar Egtedar, M.D., and Valley Hospital as well as 
employment information from Montgomery Ward & Company.  In 
addition, the record shows that VA requested the veteran's 
records from Auto Giants Parts as well as the Reno and Loma 
Linda VA Medical Centers, but no records were obtained 
because the address the claimant provided was wrong or the 
facility did not have any records of his on file.  There is 
no pertinent evidence which is not currently part of the 
claims files.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.

The Claim

It is contended that the veteran's service connected 
residuals of a low back injury causes marked interference 
with his employment that is not adequately compensated for by 
the normal rating criteria.  It is requested that the veteran 
be afforded the benefit of the doubt.

Initially, because the post-October 18, 1994, record contains 
evidence mandating a referral to the Director for 
Compensation and Pension Service for consideration of an 
extraschedular evaluation, the Board finds that the current 
adjudication of the claim for an extra-schedular evaluation 
for residuals of a low back injury must be limited to the 
period prior to October 18, 1994.

Next, the Board notes that the RO specifically adjudicated 
and denied entitlement to an extra-schedular evaluation for 
residuals of a low back injury in January 2003.  Therefore, 
the Board may go forward with a merits adjudication of this 
claim without any prejudice to the veteran.  38 C.F.R. 
§ 3.321(b); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Pertinent regulation provides that, in exceptional cases, 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Chief Benefits Director or the 
Director for Compensation and Pension Service for 
consideration of an "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  (Emphasis Added).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to frequent periods of hospitalization for the period 
prior to October 18, 1994, VA and/or private treatment 
records show the veteran received medical care for his 
service-connected residuals of a low back injury since at 
least February 1988.  Moreover, a May 1991 VA treatment 
record included the veteran's claim of having been 
hospitalized on at least two occasions because of low back 
pain.  However, while the record documents two emergency room 
visits to Valley Hospital in August and September 1989 and 
documents numerous VA outpatient visits dating back to 
February 1988 because of low back pain, it is negative for 
any period of hospitalization specifically for the purpose of 
evaluating or treating the low back disorder.  

As for the question of whether the residuals of a low back 
injury has markedly interfered with the veteran's employment 
for the period prior to October 18, 1994, the record does not 
reflect that his prior employment as a slot floorman, basic 
electrician, security man, loss prevention agent, and/or 
mechanic were discontinued specifically as a result of his 
service-connected residuals of a low back injury.  In this 
regard, March 1989, August 1991, and January 1995 VA Form 28-
1902, Counseling Record - Personal Information, included the 
veteran's own claims that the reason for his leaving his jobs 
were because he was unsuitable for the job, staffing 
reductions, and/or because he moved.  Similarly, the November 
1995 statement from Montgomery Ward & Company as well as the 
August 1996 VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
only reported that that he was separated from employment 
after his disability leave ended in October 1995.  

As to medical finding or opinion that the veteran's service 
connected low back disorder interferes with his employment 
for the period prior to October 18, 1994, the Board notes 
that VA examinations dated in February 1990, November 1990, 
March 1991, and December 1991 as well as VA and/or private 
treatment records dating back to February 1989 were negative 
for any such opinion.  See Evans.

Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for consideration of an 
extra-schedular rating are not met for the period prior to 
October 18, 1994.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  The Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Their opinions as to the 
severity of the low back disorder, however, are not competent 
because laypersons without medical training and expertise are 
not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, the Board assigns more weight to the lack 
of objective medical evidence of record as outlined above in 
deciding whether the veteran's service connected disability 
is entitled to an extra-schedular evaluation for the period 
prior to October 18, 1994.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

For the period prior to October 18, 1994, an extra-schedular 
evaluation for residuals of a low back injury is denied.


REMAND

As to entitlement to an extra-schedular evaluation for 
residuals of a low back injury for the period after 
October 18, 1994, VA letters and/or Statements of Patient 
Treatment dated from October 1994 to January 1997 include 
opinions that the veteran could not work from October 18, 
1994, to August 1, 1997, due to low back pain caused by 
discogenic disease at L5 spine.

Similarly, VA treatment records dated from October 1994 to 
October 1998 include opinions by the veteran's VA healthcare 
provider that his low back disorder prevented him from 
working from approximately October 1994 to April 1999.  
Moreover, on one occasion in November 1999 it was even opined 
that that the veteran had chronic low back pain with sciatica 
and he "appeared permanently and totally disabled [with] no 
recovery expected."

Specifically, in an October 1994 VA treatment record it was 
noted that the veteran was being treated for a severe back 
condition and would be unable to work for one month.  In a 
November 1994 VA treatment record it was both noted that the 
veteran was undergoing treatment for a back disorder which 
prevented him from driving and opined that his disability 
should be extended another month.  In a December 1994 VA 
treatment record it was noted that the veteran continued 
treatment and would be unable to return to work until 
February 1995.  In a January 1995 VA treatment record it was 
noted that the veteran was not responding to treatment for 
his back condition and would be unable to work for an 
additional ninety days.  In a March 1995 VA treatment record 
it was noted that the veteran continued treatment for his low 
back pain and would be unable to return to work before July 
1995.  In a January 1997 VA treatment record it was noted 
that the veteran continued to complain of back pain in spite 
of treatment and opined that he remained unable to work for 
an additional six months.  In an August 1997 VA treatment 
record it was noted that the veteran continued to suffer from 
severe low back pain with no improvement, that it may be 
worsening, that he had pain even with medication, and he 
would be unable to work for another six months.  In an April 
1998 VA treatment record it was noted that the veteran 
continued treatment for his chronic low back pain, he 
remained disabled, and this condition was expected to 
continue another six months.  In a February 1998 VA treatment 
record it was opined that there had been no improvement in 
the veteran's condition and he was precluded from working for 
another six months.  In an October 1998 VA treatment record 
it was once again opined that the veteran had been unable to 
work as a result of chronic back pain and that this condition 
was expected to continue for another six months.  

On the other hand, in July 1995 the veteran's counseling 
psychologist opined that his employment handicap was not his 
service connected low back disorder but his unstable work 
history and/or a pattern of maladaptive behavior expressed by 
the inability to achieve financial self-support.  Likewise, 
in November 2000 Dr. Schwartsman opined that the veteran was 
employable in a limited capacity with a lifting restriction 
of approximately 20 pounds, no stooping, no crawling, and no 
overhead work.  

Moreover, despite the above opinions regarding 
unemployability found in the claims files, at none of the VA 
examinations conducted since October 1994 was it opined that 
the veteran's low back disorder caused him to lose excessive 
time from work.  See VA examinations dated in April 1997, 
September 1997, June 2000, and September 2002.  In fact, the 
April 1997 VA examiner opined that the veteran's adverse 
symptomatology were minimal.  Similarly, at the September 
2002 VA examination and its two addendums, which were held 
for the express purpose of determining whether the veteran's 
low back disorder interfered with his employment, it was 
opined after a review of the record on appeal and an 
examination of the veteran that his service connected low 
back disorder would have no effect in limiting his ability to 
do average employment in civilian occupations even taking 
into account additional limitation of lumbar spine motion 
during flare-ups.  Furthermore, not only did lumbosacral 
spine examination at this time show no muscle wasting, 
limitation of motion, or neurological deficit but the 
examiner opined that there were no abnormalities or 
impairment seen on examination.

Based upon these conflicting medical findings for the period 
after October 18, 1994, the Board finds that this issue 
warrants referral to the Director of Compensation and Pension 
Service for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 
8 Vet. App. 218, 223 (1995) (only the Director of 
Compensation and Pension Service has the authority to grant 
an extra-schedular rating).

Since the veteran filed his claim for a total rating based on 
individual unemployability (TDIU) in December 1994, 
adjudication of this issue must be deferred pending 
completion of the additional development ordered above.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

Accordingly, these issues are REMANDED for the following 
action:

1.  As to entitlement to an extra-
schedular evaluation for residuals of a 
low back injury for the period after 
October 18, 1994, the RO must refer this 
issue to the Director of Compensation and 
Pension Service for the consideration of 
an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  
This action should be taken in light of 
the various VA medical opinions of record 
concerning lost employment caused by his 
low back disorder.  

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.

3.  As to entitlement to a TDIU, the RO 
must readjudicate the veteran's claim.  
The RO is advised that the determination 
is to be based on the law and regulations 
in effect at the time of the decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received and any evidence not 
received.  The SSOC must address all 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The requisite period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


